DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/GB2018/052442, filed 08/30/18, which claims priority to British Application No. GB1713985.8, filed 08/31/2017, and British Application No. GB1714816.4, filed 09/14/2017, is acknowledged.	

Information Disclosure Statement
The information disclosure statements submitted on 05/27/2020 and 01/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  Please see attached initialed PTO-1449 Forms.

Status of the Application
	Claims 1-29 are pending.  Claims 1-29 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this amendment was provided by Angela L. Morrison on 08/05/2022.
	The application has been amended as follows:
	Claim 3 has been amended to delete a “preferably” phrase from the claim, which would render the claim indefinite.
	
In claim 3, line 3, delete "atoms, preferably from 6 to 16 carbon atoms” and substitute therefor - - - atoms - - -.

Reasons for Allowance
The following are the Examiner’s reasons for allowance:  the closest prior art of record, Bian et al., cited in Applicants’ IDS dated 01/13/2021, discloses the use of poly(3-hydroxybutyrate- co-3-hydroxyhexanoate) to make nerve guidance conduits. The claimed invention, unlike the disclosure of Bian et al., describes the use of a blend of (a) PHA copolymers and (b) PHA copolymers or lactides as recited in claim 1. As shown in the Examples in the Specification, blends according to the claimed invention lead to nerve guidance conduits with improved mechanical properties including flexibility as witnessed by the very large values of elongation at break, and these properties were unexpected at the time of the invention. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Claims 1-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615